Dear Mayor Lamonte:
This office is in receipt of your request for an opinion of the Attorney General in regard to the fact that the Village of Tickfaw was recently cited in their 1998-1999 audit for having two post office boxes.  However, you indicate one post office box is for the municipality, and the other for the police department.  The mail is checked and distributed by the municipal clerks, and all monies received through these boxes are receipted by the municipal clerks.  The auditors recommended as follows:
  The Village should close out the post office box for the Police Department, and maintain only one post office box.
We find the suggestion of the auditors is appropriate, and that the expense of a post office box for the Police Department should be a part of the Police Department's budget.
We reach this conclusion in light of the fact that the Village is a Lawrason Act community with an elected Chief of Police.  The jurisprudence and the opinions of this office have recognized that a Lawrason Act community with an elected Chief of Police is not subject to the supervision and control of the Mayor, and he does not have the authority to control the expenditures of the Police Department.  The inherent authority of the Chief of Police includes the authority to control and administer police department personnel and property, and a post office box for the police department should be under that department's control, rather than a part of the property reflected in the municipal budget.
Accordingly, the cost of a post office box utilized by the police department should be included as a part of the police department's budget, and the Mayor and Board of Aldermen have the statutory authority to amend the budget so that it can be so included.  The funds for the cost of the box can be made pursuant to a specifically authorized appropriation.  In regard to the comprehensive budget for a municipality this office previously observed in Atty. Gen. Op. Nos 94-313, 87-682 as follows:
  In that this budget is the document which authorizes expenditures from budgeted municipal funds, the expenditures and proposed appropriations for the police department should be indicated and designated as a line item in the municipal budget.
When the cost of the post office box is reflected as an appropriation for the police department, it will clarify the matter for the auditors that the municipality does not have two post office boxes.  This will thereby show a post office box for the police department budget and the other for the municipality.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                   RICHARD P. IEYOUB Attorney General
                                By:_____________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI/bbr